Citation Nr: 1029539	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-08 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, inclusive of depression and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 
1986 to February 1989.  He had additional service in the U.S. 
Army Reserves. 

This appeal to the Board of Veterans' Appeals (Board) originated 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied the Veteran's claim for service connection 
specifically for depression.  He perfected an appeal of that 
decision by filing a timely notice of disagreement (NOD) in 
January 2007 and, after receiving a statement of the case (SOC) 
in February 2008, also filing a timely substantive appeal (VA 
Form 9) in March 2008.  See 38 C.F.R. § 20.200 (2009).

During the pendency of his appeal, the Veteran filed an 
additional claim in May 2009 specifically for PTSD.  The RO has 
since also denied service connection for PTSD in a July 2009 
rating decision.

In April 2010, so within one year of receiving notification of 
that July 2009 decision, the Veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judge of the Board, 
commonly referred to as a Travel Board hearing.  During the 
hearing the Veteran submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2009)

Also during the April 2010 hearing, the Veteran indicated that he 
is still requesting service connection for PTSD (that is, aside 
from his depression).  And in other testimony during his hearing, 
he referred to particular incidents during his military service 
- including involving alleged personal and sexual assaults, 
resulting in the type of behavior change (e.g., attempted 
suicide) contemplated by VA regulation as often precursors to 
later developing PTSD.  See 38 C.F.R. § 3.304(f)(4) (2009) 
(redesignated, as of July 13, 2010, at (f)(5)).  75 Fed. Reg. 
39843 (July 13, 2010).



The scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet App 1 
(2009).  It also has been held that testimony offered at a 
hearing, once transcribed, can satisfy the requirement that a 
statement such as a NOD be "in writing".  See Tomlinson v. 
Brown, 5 Vet. App. 355, 357-58 (1993).  Therefore, since the 
Veteran's April 2010 hearing testimony was within the required 
one year of receiving notification of the RO's July 2009 decision 
additionally denying his claim for PTSD, he has submitted what 
amounts to a timely NOD to initiate an appeal of this additional 
decision specifically denying this claim.  38 C.F.R. §§ 20.201, 
20.302 (2009); see also Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).

Because, however, the RO has not provided the Veteran a SOC 
concerning this additional component of his claim for PTSD, the 
Board must remand this case to the RO via the Appeals Management 
Center (AMC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Also, the Board is temporarily deferring consideration of his 
antecedent claim for depression to avoid piecemeal adjudication 
of claims with common parameters.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996); Holland v. Brown, 6 Vet. App. 443, 
446 (1994); and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(all discussing the notion of "inextricably intertwined" 
claims).


REMAND

The Veteran's VA treatment records show various psychiatric 
diagnoses, including alcohol dependence, cocaine dependence, 
dysthymic disorder, major depression, anxiety disorder, and PTSD.  
None of these records, however, indicates whether any of these 
conditions are attributable to his military service, such as, in 
the case of his PTSD, a personal or sexual assault stressor.  See 
again 38 C.F.R. § 3.304(f)(4) (2009) (redesignated, as of July 
13, 2010, at (f)(5)).  75 Fed. Reg. 39843 (July 13, 2010).



There is no evidence in the Veteran's service treatment records 
(STRs) suggesting he had complaints or required or received 
treatment of any psychiatric disorders while on active duty in 
the military from February 1986 to February 1989 or even while 
subsequently in the reserves.

The RO's September 1996 decision denying his claim for depression 
cited this lack of any supporting medical nexus evidence 
etiologically linking his then current depression to his military 
service.  And the RO's more recent July 2009 decision also 
denying his claim for PTSD cited his failure to provide 
sufficient details and information concerning the specific 
incidents in service ("stressors") he believes caused his PTSD 
to, in turn, determine whether these events in fact occurred.

The Veteran has since, however, provided additional information 
concerning his claimed stressors in service while more recently 
testifying during his April 2010 hearing.  He said that he was 
sexually assaulted by three inmates while serving a 14-day 
sentence at a military jail in Germany, that he witnessed the 
attempted suicide of another soldier (named "Stringles" or 
"Stringoes") in 1987/88 who had made delusional drawings in his 
own blood on the wall, and that he was unwillingly implicated as 
an alibi witness in a rape investigation of a German national and 
threatened by the assailant and a friend (named "Tate") to lie 
about what actually had occurred to protect the assailant.  
Eventually, the Veteran alleges, these events in combination took 
their toll on his mental psyche and overwhelmed him to the point 
that he attempted suicide in service by climbing up on the ledge 
of a balcony while intoxicated.

So there is now more information and specific detail to try and 
corroborate these alleged events and determine whether they 
caused the Veteran to later develop any of the psychiatric 
disorders that have been diagnosed.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Whether any of these events could have caused his various 
psychiatric disorders is a medical determination, so the Board 
needs this medical comment to fairly decide this appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(a)(2), (c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

And as concerns the claim for PTSD, in particular, generally, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  That is to say, generally 
speaking, a stressor cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Significantly, 
though, there is an exception to this general rule is if the 
claim, as here, is at least partly predicated instead on an 
alleged personal/sexual assault.  See YR v. West, 11 Vet. App. 
393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The pertinent regulation - 38 C.F.R. § 3.304(f)(4) (2009) 
(redesignated, as of July 13, 2010, at (f)(5)), provides that, in 
cases of sexual/personal assault, evidence from sources other 
than the Veteran's service records may corroborate his account of 
the stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.



VA will not deny a PTSD claim that is based on in-service 
sexual/personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  VA may then submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a sexual/personal 
assault occurred.  38 C.F.R. § 3.304(f)(4) (2009) (redesignated, 
as of July 13, 2010, at (f)(5)); see also M21-1MR IV.ii.1.D.14 
and 15.

As the Court indicated in Bradford v. Nicholson, 20 Vet. App. 200 
(2006), § 3.304(f)(3) [first recodified at (f)(4) and now (f)(5)] 
provides "unequivocally" that "VA will not deny a [PTSD] claim 
that is based on in-service personal assault" without first 
providing the requisite notice.  The Court also stated that § 
3.304(f)(4) requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include:  (1) 
"evidence from sources other than the Veteran's service records" 
or (2) "evidence of behavior changes."  The Board must provide 
"a written statement of [its] findings and conclusions, and the 
reasons or bases for those findings and conclusions, on all 
material issues of fact and law presented on the record."  38 
U.S.C.A. § 7104.

Accordingly, this case is REMANDED for the following additional 
development and consideration:

1.  With the benefit of his additional 
hearing testimony in April 2010, and any 
other necessary information obtained on 
remand as an even further supplement, 
attempt to verify the Veteran's claimed 
stressors - both those that involved 
alleged sexual and personal assaults as 
well as the others discussed during his 
hearing that did not.



2.  Schedule the Veteran for a psychiatric 
evaluation for an opinion concerning the 
etiology of his various psychiatric 
diagnoses:  alcohol dependence, 
cocaine dependence, dysthymic disorder, 
major depression, anxiety disorder, and 
PTSD.

In particular, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) any of these 
various psychiatric disorders are 
attributable to incidents the Veteran says 
occurred during his military service - 
including, concerning the PTSD 
specifically, personal and sexual 
assaults.

Regarding the latter, the examiner should 
indicate whether the Veteran had 
disciplinary actions or behavior change in 
service (e.g., attempted suicide), etc., 
which, in hindsight, may have been early 
indications or precursors of his later 
diagnosed PTSD.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history. 

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

*The Veteran is hereby advised that 
failure to report for this scheduled VA 
compensation examination, without good 
cause, may have adverse consequences on 
his pending claim.  38 C.F.R. § 3.655

3.  Then readjudicate the claim for service 
connection for an acquired psychiatric 
disorder - inclusive of PTSD and 
depression, in light of any additional 
evidence obtained.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative an SSOC and give 
them an opportunity to submit additional 
written or other argument in response 
before returning the file to the Board for 
further appellate consideration of this 
claim.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


